UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 96.4% Consumer Discretionary 13.9% Auto Components 1.4% Tenneco, Inc.* (a) Diversified Consumer Services 1.1% Coinstar, Inc.* (a) Hotels, Restaurants & Leisure 3.2% Buffalo Wild Wings, Inc.* Life Time Fitness, Inc.* Red Robin Gourmet Burgers, Inc.* Media 1.3% Cinemark Holdings, Inc. Specialty Retail 4.1% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* DSW, Inc. "A" Guess?, Inc. Textiles, Apparel & Luxury Goods 2.8% Carter's, Inc.* Deckers Outdoor Corp.* (a) True Religion Apparel, Inc. Consumer Staples 6.4% Food & Staples Retailing 1.2% United Natural Foods, Inc.* Food Products 5.2% Boulder Brands, Inc.* Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. TreeHouse Foods, Inc.* Energy 10.0% Energy Equipment & Services 4.2% Atwood Oceanics, Inc.* (a) Dril-Quip, Inc.* Hornbeck Offshore Services, Inc.* Oil, Gas & Consumable Fuels 5.8% Americas Petrogas, Inc.* Approach Resources, Inc.* (a) Energy XXI (Bermuda) Ltd. Rex Energy Corp.* (a) Rosetta Resources, Inc.* (a) Financials 6.8% Capital Markets 2.9% Waddell & Reed Financial, Inc. "A" (a) WisdomTree Investments, Inc.* Consumer Finance 1.5% DFC Global Corp.* Diversified Financial Services 1.6% Portfolio Recovery Associates, Inc.* Real Estate Management & Development 0.2% Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.6% Ocwen Financial Corp.* Health Care 19.4% Biotechnology 2.9% Alkermes PLC* ARIAD Pharmaceuticals, Inc.* Cubist Pharmaceuticals, Inc.* Incyte Corp.* (a) Pharmacyclics, Inc.* (a) Health Care Equipment & Supplies 7.2% Analogic Corp. ArthroCare Corp.* AtriCure, Inc.* CONMED Corp. Derma Sciences, Inc.* HeartWare International, Inc.* Novadaq Technologies, Inc.* NxStage Medical, Inc.* Sunshine Heart, Inc.* Thoratec Corp.* Health Care Providers & Services 4.3% Catamaran Corp.* Centene Corp.* ExamWorks Group, Inc.* Team Health Holdings, Inc.* Universal American Corp. Health Care Technology 1.2% athenahealth, Inc.* (a) ePocrates, Inc.* Pharmaceuticals 3.8% DepoMed, Inc.* Flamel Technologies SA (ADR)* Hi-Tech Pharmacal Co., Inc. (a) Pacira Pharmaceuticals, Inc.* (a) Industrials 18.5% Aerospace & Defense 1.4% BE Aerospace, Inc.* Construction & Engineering 1.4% MYR Group, Inc.* Electrical Equipment 2.3% General Cable Corp.* Thermon Group Holdings, Inc.* Machinery 8.0% Altra Holdings, Inc. Chart Industries, Inc.* RBC Bearings, Inc.* Sauer-Danfoss, Inc. Valmont Industries, Inc. WABCO Holdings, Inc.* Professional Services 2.3% TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 0.8% Roadrunner Transportation Systems, Inc.* Trading Companies & Distributors 2.3% Applied Industrial Technologies, Inc. (a) United Rentals, Inc.* Information Technology 17.3% Communications Equipment 0.8% Finisar Corp.* (a) Electronic Equipment, Instruments & Components 1.6% Cognex Corp. Coherent, Inc. Internet Software & Services 2.0% MercadoLibre, Inc. NIC, Inc. IT Services 4.5% Cardtronics, Inc.* FleetCor Technologies, Inc.* MAXIMUS, Inc. Syntel, Inc. Semiconductors & Semiconductor Equipment 1.4% Cavium, Inc.* (a) EZchip Semiconductor Ltd.* (a) Software 7.0% Allot Communications Ltd.* Concur Technologies, Inc.* (a) Informatica Corp.* NICE Systems Ltd. (ADR)* NQ Mobile, Inc. (ADR)* (a) Parametric Technology Corp.* TiVo, Inc.* Ultimate Software Group, Inc.* Materials 4.1% Chemicals 1.6% Westlake Chemical Corp. (a) Metals & Mining 1.4% Detour Gold Corp.* Haynes International, Inc. Paper & Forest Products 1.1% Fortress Paper Ltd. "A"* Schweitzer-Mauduit International, Inc. Total Common Stocks (Cost $78,402,169) Exchange-Traded Fund 0.5% SPDR S&P Biotech(Cost $519,188) Securities Lending Collateral 15.0% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $13,922,360) Cash Equivalents 3.1% Central Cash Management Fund, 0.15% (b) (Cost $2,927,536) % of Net Assets Value ($) Total Investment Portfolio (Cost $95,771,253) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $96,228,792.At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $10,930,557.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,882,594 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,952,037. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2012 amounted to $13,932,134, which is 15.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
